DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, which depends from claim 1:  Claim 1 defines a first subpixel that comprises a Group III-V emissive thin film, and an organic second subpixel and an organic third subpixel.  Claim 22 then requires that “at least the first sub-pixel and the second sub-pixel are part of an organic light emitting device (OLED)”.  While the second subpixel may be a part of an OLED, the first subpixel—directed to an inorganic material—is not an OLED.1  Because claim 22 encompasses an embodiment which conflicts with claim 1, claim 22 is rejected as indefinite.
Claims 23 and 24, which also refer to the OLED, are rejected for depending from rejected base claim 22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Steckel, U.S. Pat. Pub. No. 2017/0221969, Figure 6.
Steckel, Figure 6:
    PNG
    media_image1.png
    348
    265
    media_image1.png
    Greyscale

Regarding claim 1: Steckel Figure 6, which is a cross-sectional side view of hybrid pixels including a patterned quantum dot layer, discloses a full-color pixel arrangement for a full-color display (Steckel specification ¶ 21), the arrangement comprising a plurality of pixels (id.), each pixel comprising: a first sub-pixel comprising a Group III-V inorganic emissive thin film (id. ¶¶ 41, 42, 44, 31 (e.g., InP, which is a III-V material)) configured to emit light of a first color (blue, id.), wherein there is at least one first sub-pixel per pixel of the full-color pixel arrangement (id.); and an organic second sub-pixel (red) and an organic third sub-pixel (green) that are configured to emit light of a different color than the first color (blue).  Id. ¶¶ 41-44.  
Regarding claim 2, which depends from claim 1: Steckel discloses that the Group III-V inorganic emissive thin film comprises inorganic emitting nanorods.  Id. ¶ 31 (“Exemplary nanoparticles include spherical, rod shaped….”).
Regarding claim 5, which depends from claim 1: Steckel discloses that the second sub-pixel is configured to emit light of a second color (red), and wherein the third sub-pixel configured to emit a third color (green).  Id. ¶¶ 41-44.
Regarding claim 38: Steckel discloses a method of forming a full-color pixel arrangement for a full-color display (id. ¶ 21), the arrangement comprising a plurality of pixels (id.), wherein forming each pixel comprises: forming a first sub-pixel comprising a Group III-V inorganic emissive thin film (id. ¶¶ 41, 42, 44, 31 (e.g., InP, which is a III-V material)) configured to emit light of a first color (blue, id.), wherein there is at least one first sub-pixel per pixel of the full-color pixel arrangement (id.); and forming an organic second sub-pixel (red) and an organic third sub-pixel (green) that are configured to emit light of a different color than the first color (blue).  Id. ¶¶ 41-44.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 17, 18, 22, 23, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hack, U.S. Pat. Pub. No. 2017/0084671 [hereinafter “Hack ’671”], Figures 1-4, and further in view of Steckel Figure 6 or Zou, U.S. Pat. Pub. No. 2019/0237618, Figure 4.
Hack ’671, Figures 1, 2:

    PNG
    media_image2.png
    563
    431
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    419
    460
    media_image3.png
    Greyscale


Hack ’671 Figures 3, 4:

    PNG
    media_image4.png
    458
    482
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    557
    445
    media_image5.png
    Greyscale


Zou Figure 4:

    PNG
    media_image6.png
    136
    475
    media_image6.png
    Greyscale

Regarding claim 1: Hack ’671 Figures 1-4 discloses a full-color pixel arrangement for a full-color display, the arrangement comprising a plurality of pixels (401), each pixel (401) comprising: a first sub-pixel (410) comprising an inorganic emissive thin film configured to emit light of a first color (blue), wherein there is at least one first sub-pixel per pixel of the full-color pixel arrangement; and an organic second sub-pixel (yellow) and an organic third sub-pixel (red or green) that are configured to emit light of a different color than the first color.  Hack ’671 specification ¶¶ 70-73, 56-69, 35-38.  Hack ’671 does not disclose that the inorganic emissive thin film is a III-V inorganic emissive thin film.   
Zou Figure 4 discloses a blue micro-LED, made of a III-V material, the blue micro-LED a part of a hybrid display.  Zou specification ¶¶ 37-39.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Zou III-V blue micro-LED in Hack ’671 because Hack ’671 states that the blue micro-LED may be used in its device.  See Hack ’671 Figure 4.
Regarding claim 3, which depends from claim 1: Hack ’671 Figure 4 discloses the first sub-pixel (410) has a plurality of emissive regions.  Hack ’671 specification ¶ 70.
Regarding claim 4, which depends from claim 3: Hack ’671 discloses that the plurality of emissive regions are independently addressable.  See id. ¶¶ 56, 70.
Regarding claim 5, which depends from claim 1: Hack ’671 discloses the second sub-pixel is configured to emit light of a second color (yellow), and wherein the third sub-pixel configured to emit a third color (red or green).  Id. ¶ 70.
Regarding claim 6, which depends from claim 5: Hack ’671 discloses the second sub-pixel comprises a first portion of an organic emissive stack (325) configured to emit an initial color (yellow) different from the first color (blue).  Id.
Regarding claim 7, which depends from claim 6: Hack ’671 discloses the third sub-pixel comprises: 2 of 6App. No. To Be AssignedAttorney Docket No. UDC-1487-US a second portion of the first organic emissive stack (325); and a first color altering layer (310, green or red color altering layer) disposed in a stack with the second portion of the first organic emissive stack (325).  Id. ¶¶ 70, 57.
Regarding claim 11, which depends from claim 6: Hack ’671 in view of Zou discloses the organic emissive stack (325) is disposed on at least one of a plurality of independently addressable emissive regions (302) of the Group III-V inorganic emissive thin film.  See id. ¶ 59.
Regarding claim 17, which depends from claim 5: Hack ’671 discloses the second sub-pixel is disposed adjacent to the first sub-pixel and is configured to emit an initial color (yellow) different from the first color (blue).  Id. ¶¶ 57, 70.
Regarding claim 18, which depends from claim 17: Hack ’671 discloses the third sub-pixel comprises: a first color altering layer disposed on the second sub-pixel.  Id.
Regarding claim 22, which depends from claim 17: Hack ’671 discloses the second sub-pixel is part of an organic light emitting device (OLED).  Id.
Regarding claim 23, which depends from claim 22: Hack ’671 discloses that the OLED includes a phosphorescent emissive region.  Id. ¶ 34.
Regarding claim 37, which depends from claim 1: Hack ’671 discloses that the first sub-pixel is shared with at least one other pixel of the full-color pixel arrangement.  Id. ¶¶ 69, 70. 
Regarding claim 38: Hack ’671 discloses a method of forming a full-color pixel arrangement for a full-color display, the arrangement comprising a plurality of pixels, wherein forming each pixel comprises: forming a first sub-pixel (401) comprising an inorganic emissive thin film configured to emit light of a first color (blue), wherein there is at least one first sub-pixel (401) per pixel of the full-color pixel arrangement; and forming an organic second sub-pixel (yellow) and an organic third sub-pixel (green or red) that are configured to emit light of a different color than the first color (blue).  Hack ’671 specification ¶¶ 70-73, 56-69, 35-38.  Hack ’671 does not disclose that the inorganic emissive thin film is a III-V inorganic emissive thin film.   
Zou Figure 4 discloses a blue micro-LED, made of a III-V material, the blue micro-LED a part of a hybrid display.  Zou specification ¶¶ 37-39.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Zou III-V blue micro-LED in Hack ’671 because Hack ’671 states that the blue micro-LED may be used in its device.  See Hack ’671 Figure 4.
Claims 1, 2, 5-7, 12, 17, 18, 22-24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Hack, U.S. Pat. Pub. No. 2015/0340410 [hereinafter “Hack ’410”], Figures 3, 4, and 21A, and further in view of Steckel Figure 6.



Hack ’410, Figures 3, 4:

    PNG
    media_image7.png
    402
    452
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    327
    446
    media_image8.png
    Greyscale



Hack ’410, Figure 21A:

    PNG
    media_image9.png
    271
    479
    media_image9.png
    Greyscale

Regarding claim 1: Hack ’410 Figures 3, 4, and 21A disclose a full-color pixel arrangement for a full-color display, the arrangement comprising a plurality of pixels (410, 420, 430, 440), each pixel (410, 420, 430, 440) comprising: a first sub-pixel (410) comprising an organic emissive thin film configured to emit light of a first color (blue), wherein there is at least one first sub-pixel (410) per pixel (410, 420, 430, 440) of the full-color pixel arrangement; and an organic second sub-pixel (420) and an organic third sub-pixel (430 or 440) that are configured to emit light of a different color than the first color.  Hack ’410 specification ¶¶ 104-114, 126.  Hack ’410 does not disclose that the first sub-pixel (410) comprises a Group III-V inorganic emissive thin film configured to emit light of a first color.
Steckel discloses a blue III-V inorganic emissive thin film (140-B) subpixel used in its hybrid display device.  Steckel specification ¶¶ 31, 41-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Hack ’410 to use the Steckel blue III-V inorganic emissive thin film subpixel because the modification would have involved the use of known material based on its suitability for its intended use.  MPEP § 2144.07.
Regarding claim 2, which depends from claim 1: Regarding claim 2, which depends from claim 1: Steckel discloses that the Group III-V inorganic emissive thin film comprises inorganic emitting nanorods.  Id. ¶ 31 (“Exemplary nanoparticles include spherical, rod shaped….”).
Regarding claim 5, which depends from claim 1: Hack ’410 discloses the second sub-pixel is configured to emit light of a second color, and wherein the third sub-pixel configured to emit a third color.  Hack ’410 specification ¶¶ 104-114, 126.
Regarding claim 6, which depends from claim 5: Hack ’410 discloses the second sub-pixel comprises a first portion (Y) of an organic emissive stack (Y EML) configured to emit an initial color different from the first color (blue).  Id.
Regarding claim 7, which depends from claim 6: Hack ’410 discloses the third sub-pixel comprises: 2 of 6App. No. To Be AssignedAttorney Docket No. UDC-1487-US a second portion of the first organic emissive stack (Y EML); and a first color altering layer (G cf) disposed in a stack with the second portion of the first organic emissive stack.  Id.
Regarding claim 12, which depends from claim 6: Hack ’410 discloses the organic emissive stack (Y EML) is disposed non-overlapping to the Group III-V inorganic emissive thin film (B EML/140-B).  See id. ¶¶ 104, 108, 126.
Regarding claim 17, which depends from claim 5: Hack ’410 discloses the second sub-pixel (420) is disposed adjacent to the first sub-pixel (410) and is configured to emit an initial color (yellow) different from the first color (blue).  Id. ¶¶ 104, 105, 108, 126.
Regarding claim 18, which depends from claim 17: Hack ’410 discloses the third sub-pixel (430 or 440) comprises: a first color altering layer (G cf or R cf) disposed on the second sub-pixel.  Id.
Regarding claim 22, which depends from claim 17: Hack ’410 discloses the second sub-pixel is part of an organic light emitting device (OLED).  Id.
Regarding claim 23, which depends from claim 22: Hack ’410 discloses that the OLED includes a phosphorescent emissive region.  Id. ¶ 104.
Regarding claim 24, which depends from claim 22: Steckel discloses that the OLED includes electrically-driven quantum dots.  Steckel specification ¶¶ 41-44, 27.
Regarding claim 38: Hack ’410 Figures 3, 4, and 21A discloses a method of forming a full-color pixel arrangement for a full-color display, the arrangement comprising a plurality of pixels, wherein forming each pixel (410, 420, 430, 440) comprises: forming a first sub-pixel (410) comprising an inorganic emissive thin film configured to emit light of a first color (blue), wherein there is at least one first sub-pixel (410) per pixel (410, 420, 430, 440) of the full-color pixel arrangement; and forming an organic second sub-pixel (420, yellow) and an organic third sub-pixel (430 or 440: green or red) that are configured to emit light of a different color than the first color (blue).  Hack ’410 specification ¶¶ 104-114, 126.  Hack ’410 does not disclose that the first sub-pixel (410) comprises a Group III-V inorganic emissive thin film configured to emit light of a first color.
Steckel discloses a blue III-V inorganic emissive thin film (140-B) subpixel used in its hybrid display device.  Steckel specification ¶¶ 31, 41-44.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Hack ’410 to use the Steckel blue III-V inorganic emissive thin film subpixel because the modification would have involved the use of known material based on its suitability for its intended use.  MPEP § 2144.07.
Claims 28 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hack ’671 and Zou, and further in view of Hack, U.S. Pat. Pub. No. 2018/0166512 [hereinafter “Hack ’512”].
Regarding claim 28, which depends from claim 1: Hack ’671 in view of Zou discloses that more than one blue LED can be present in the first sub-pixel.  Hack ’671 specification ¶ 70.  Hack ’671 is silent as to the percentage of emissive area in each first sub-pixel.
Hack ’512 discloses a technique to use adjacent blue LEDs to compensate for a non-functioning blue LED.  Hack ’512 specification ¶¶ 117-125.  Hack ’512 describes an instance in which a 25% of the luminance of a non-functioning blue LED’s emission would be transferred to four neighboring blue LEDs.  Id. ¶ 118.  If there are at two LED in the blue subpixel emissive area, then each LED would have no more than 50% of the emissive area.  Because each blue LED has an upper limit of 50% of the emissive area of the blue subpixel, the prior art overlaps the claim limitation of an emissive area of the first sub-pixel is selected from the group consisting of: less than 50%, less than 25%, and less than 10% of an area of the first sub-pixel.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)….”).  
Regarding claim 32, which depends from claim 1: Hack ’671 in view of Zou discloses a driver TFT configured to drive two or more anode pads of the inorganic emissive thin film regions of the first sub-pixel.  Hack ’671 specification ¶ 69.  
Hack ’512 discloses the use of a data driver configured to provide luminance information to each subpixel.  Hack ’512 specification ¶ 27.   One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the combination to use a data driver to drive the driver TFT because the data driver sends signals through the driving TFT to control the subpixel operation.  See id.
Regarding claim 33, which depends from claim 32: Hack ’512 discloses that the data driver is configured to determine whether any of the two or more anode pads are non-functional, and mapping non-functional emissive areas based on the determination.  See id. ¶¶ 117-125.
Regarding claim 34, which depends from claim 32: Hack ’512 discloses a controller configured to change a light output from the first sub-pixel if one of the two or more anode pads is non-operational to provide a predetermined sub-pixel luminance.  See id.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants’ specification differentiates between OLED subpixels and nanorods subpixels.  See applicants’ specification ¶ 71.